Citation Nr: 1302055	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-43  677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for psychiatric disability and if so whether the claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability and if so whether the claim should be granted. 

3.  Entitlement to an increased rating for right knee disability, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1979 to January 1985.  

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Since the October 2009-issued statement of the case, new evidence has been received along with the Veteran's waiver of his right to initial RO consideration.  

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the hearing the Veteran testified that a VA doctor had recently suggested that the right knee is causing problems with his back.  The Veteran testified that he intended to submit a claim for secondary service connection for low back strain, related to his service-connected knee disability.  A January 2012 VA out-patient treatment report mentions that since receiving steroid injections for the right knee, the Veteran's diabetes may have become more difficult to control.  These matters are referred to the originating agency for appropriate action.

The issues of entitlement to an increased rating for right knee disability and service connection for psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO denied an application to reopen a claim for service connection for a psychiatric disability.  

2.  The evidence received since the September 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.  

3.  In an unappealed rating decision of June 2001, the RO denied service connection for a left knee disorder.

4.  Evidence received since the June 2001 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a left knee disorder.  

5.  The Veteran's left knee degenerative joint disease is etiologically related to his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received to warrant reopening the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The requirements for service connection for left knee degenerative joint disease, secondary to service-connected right knee disability, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claims to reopen and his reopened claim for service connection for left knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012) before the Board decides these matters.

Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Psychiatric Disability

In a September 2004 rating decision, the RO denied reopening of a claim for service connection for left knee disability.  The Veteran and his representative were notified of the decision in a letter from the RO, but did not appeal.

The relevant evidence of record at the time of the September 2004 rating decision consists of service treatment records (STRs), VA examination reports, VA treatment records, private medical evidence, and claims and statements of the Veteran, as discussed below.

The STRs note that the Veteran was normal at entry in active military service and he did not report any relevant psychiatric history.  His STRs do not reflect psychiatric treatment; however, in November 1984, he completed a medical history questionnaire in preparation for a discharge examination and checked "yes" to a history of depression or excessive worry.  The examiner noted that the Veteran had stresses that were explainable.  

The Veteran submitted his first claim for VA benefits in November 1999.  He requested service connection for "Nerves" among others.  He submitted a June 1996 psychiatric assessment that reflects that he reported a history of panic dating back to adolescence.  The psychiatrist prescribed Klonopin for panic attacks.  According to the reports submitted in 1999, psychiatric treatment continued.  A January 1998 report notes multiple stresses. 

An August 2000 VA psychiatric compensation examination report reflects that the Veteran reported that nervous difficulty arose during active service.  The examiner noted that the Veteran was still taking clonazepam with relief.  The Axis I diagnosis was panic disorder without agoraphobia.  No etiology of the disorder was identified. 

In June 2001, the RO denied service connection for panic disorder.  The Veteran did not appeal that decision.  In June 2004, he requested that the claim be re-opened.  

Along with his application to re-open a claim for service connection for panic disorder, the Veteran submitted private medical reports.  A March 2000-dated report mentions that the Veteran had a, "long-standing history of an anxiety disorder," possibly worsened by current job-related stress.  He also submitted a March 2004 VA psychology consultation report that reflects that he was concerned that he might have posttraumatic stress disorder (PTSD).  He reported that during active service his ship came under live fire.  The Axis I diagnoses were panic disorder with agoraphobia; depression disorder, not otherwise specified; and rule-out PTSD.  No etiology opinion was offered. 

In September 2004, the RO determined that no new and material evidence had been submitted and then denied reopening a claim for service connection for panic disorder without agoraphobia.  The Veteran did not appeal that decision.  In October 2007, he requested that the claim be re-opened.  

The evidence submitted since the September 2004 RO decision includes a June 2004 letter from private clinical psychologist, J. Hall, III, which was received at the RO in December 2007.  In the letter, Dr. Hall pointed out that it is difficult to say whether the Veteran suffers from PTSD due to active service and added that the Veteran might be suffering from an anxiety disorder related to military experiences.  

Dr. Hall's letter is new and material evidence to reopen the claim.  Dr. Hall has suggested that an anxiety disorder, including PTSD, might be related to active service.  Thus, it is neither cumulative nor redundant and it raises a reasonable possibility of substantiating the claim.

Left Knee Disability

In a June 2001 rating decision, the RO denied service connection for left knee disability.  The Veteran and his representative were notified of the decision in a letter from the RO, but did not appeal.  

The relevant evidence of record at the time of the final June 2001 RO rating decision that denied service connection for the left knee consists of (STRs), a VA examination report, and claims and statements of the Veteran, as discussed below.

The STRs note that the Veteran injured his right knee during active service.  He has been granted service connection for his right knee disability.  STRs are negative for evidence of a left knee disability.

The Veteran submitted his first claim for VA benefits in November 1999.  He requested service connection for both knees, but provided no other details.  

An August 2000 VA orthopedic compensation examination report reflects that the Veteran reported that he recently had some left knee surgery.  The examiner found both knee joints to be stable, noted a restricted range of motion of the left knee, but then focused on the right knee.  The examiner failed to offer a diagnosis for the left knee or further address the left knee.  

In June 2001, the RO denied service connection for the left knee on the basis of no current left knee complaint.  The Veteran did not appeal that decision.  In October 2007, he requested that the claim be re-opened.  

The evidence submitted since the June 2001 RO decision includes a November 2012-dated medical opinion offered by J. Litaker, D.C.  Dr. Litaker reported that degenerative changes in the [service-connected] right knee caused gait changes favoring the left knee.  The physician explained that this long-term gait change has caused degenerative changes in the left knee.   

Dr. Litaker's letter is not cumulative or redundant of the evidence previously of record.  Moreover, since it relates that Veteran's left knee disability to his service-connected right knee disability, it raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and reopening of the claim is in order.

Service Connection for Left Knee Disability

Legal Criteria

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303 (2012).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

There is no medical evidence that a left knee disability was incurred in or aggravated by active military service.  At the hearing before the undersigned, the Veteran stated that he was claiming service connection for his left knee disability as secondary to his service-connected right knee disability.

An August 2000 VA orthopedic compensation examination report reflects that the Veteran reported a recent post-service left knee surgery.  An October 2001 private medical report notes significant degenerative arthritis of the left knee-joint.

In October 2007, the Veteran claimed that the right knee was causing further left knee problems.  

A May 2008 VA orthopedic compensation examination report addresses only the right knee, but it is relevant to the left knee claim in that the examining physician specifically noted that the Veteran walked with an antalgic gait. 

An August 2008 VA orthopedic compensation examination report reflects that the Veteran reported that left knee pains began during active service.  The left knee showed active and passive limitation of motion in flexion and extension due to pain and spasm.  The examiner observed that the Veteran walked normally, the feet showed no evidence of abnormal wear, and, when asked, the Veteran stated that he was unaware of whether he favored the right knee when walking.  Left knee X-rays showed degenerative changes of all compartments and bone-on-bone degeneration of the medial compartment.  The left knee diagnosis was degenerative joint disease with residual pain and limitation of motion.  The physician concluded that it is unlikely that the current left knee condition was caused by the service-connected right knee condition.  The rationale was that there was no evidence of an altered gait or favoring the left knee over the right.  

In February 2009, the Veteran complained that the August 2008 examination report was inaccurate. 

A November 2012-dated medical opinion by J. Litaker, D.C. reflects that degenerative changes in the [service-connected] right knee had caused gait changes favoring the left knee.  The physician explained that this long-term gait change has caused degenerative changes in the left knee.   

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge that a VA doctor had recently suggested that the right knee is causing problems with the left knee and with the back.  The Veteran testified that he did have a post-service torn left knee meniscus, but that the torn meniscus has healed and the right knee is still causing him to favor his left knee. 

The November 2012 private medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The November 2012 private opinion is controverted by the August 2008 VA etiology opinion.  Thus, the Board must determine whether the preponderance of the evidence is against the claim.  

The Veteran reported that the August 2008 examination report is inaccurate and he later testified that he does have an altered gain due to his right knee.  Because he is competent to identify a limp, and because his testimony supports the November 2012 private opinion and the May 2008 VA medical evidence of an antalgic gait, his testimony may also be afforded weight in this matter.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the May 2008 VA report, the November 2012 private medical opinion, and the competent lay testimony support the secondary service connection claim, and because only one medical opinion controverts these opinions, the favorable evidence is at least in relative equipoise on the issue.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Secondary service connection for left knee degenerative arthritis will therefore be granted.


							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, reopening of the claim for service connection for psychiatric disability is granted.

New and material evidence having been submitted, reopening of the claim for service connection for left knee disability is granted.

Service connection for left knee disability is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran should be examined to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  The examining psychiatrist, or other mental health professional, should note that the STRs reflect that in November 1984, prior to his discharge from active service, the Veteran completed a medical history questionnaire and checked "yes" to a history of depression or excessive worry.  

The Veteran has not been afforded a VA examination to determine the current degree of severity of his right knee disability since 2008.  The Veteran appears to be contending that his right knee disability has increased in severity since then.  Therefore, he should be afforded a current VA examination to determine the current degree of severity of his right knee disability. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of his claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  For purposes of the opinions, the examiner should assume that the Veteran is credible.

The rationale for all opinions expressed must also be provided.

3.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected right knee disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, an appropriate supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


